STATE MOTOR VEHICLES — INSURANCE The State Agency for Surplus Property is not authorized by statute to carry insurance on its motor vehicles other than that specified in 47 Ohio St. 158.1 [47-158.1] (1971) and may not carry collision or comprehensive insurance.  Attorney General has considered your request for an opinion wherein you in effect ask the following question: "Is the State Agency for Surplus Property prohibited by statute from carrying collision and comprehensive insurance coverage on the agency's vehicles?" The statutes governing the State Agency for Surplus Property are found generally in 80 Ohio St. 34.1 [80-34.1] through 80 Ohio St. 44 [80-44] (1971). The State Agency for Surplus Property is under the general supervision of the State Board of Public Affairs.  Title 80 Ohio St. 34.2 [80-34.2] (1971) provides as follows: "The State Board of Public Affairs shall appoint and fix duties and compensation of a surplus property agent. . ." The Act creates a surplus property fund from which expenditures may be made by the surplus property agent under the supervision of the State Board of Public Affairs. Title 80 Ohio St. 34.6 [80-34.6] (1971) provides: "There is hereby created in the State Treasury a fund to be designated as the 'State Surplus Property Fund'. . .The Surplus Property Fund shall be expended by the surplus property agent, under the supervision of the State Board of Public Affairs, for any expense incurred in the handling, transportation, warehousing, and distribution of surplus property received by purchase or donation, including the purchase of trucks, including the salary of the surplus property agent and other employees' salaries, together with other necessary expenses incurred in the administration and operation; provided that the purchase of any passenger type vehicle is specifically prohibited. . . ." The Surplus Property Act is silent with respect to the agency's obtaining any type of motor vehicle insurance. Chapter 55 of Title 47 of the Oklahoma Statutes deals specifically with State owned automobiles and insurance coverage for them. Whether the State Agency for Surplus Property is an independent agency for the purpose of obtaining insurance or an extension of the State Board of Public Affairs is immaterial as both are covered by the same Section of Title 47.  Specifically, 47 Ohio St. 158.1 [47-158.1] (1971) provides in part: "The State Board of Public Affairs, State Department of Health, . . . and all other State departments and agencies not otherwise specifically authorized by law, are hereby authorized to carry insurance on vehicles, motorized machinery, or equipment owned and operated by the said State department or agency included herein, such insurance to be of the following kind and not to exceed the following amount: "(a) Bodily injury liability, One Hundred Thousand Dollars ($100,000.00) each person, Three Hundred Thousand Dollars ($300,000.00) each accident; "(b) Property damage liability, Five Thousand Dollars ($5,000.00) each accident; "(c) Medical and hospital insurance, Five Thousand Dollars ($5,000.00). . . ." It is apparent that Section 47 Ohio St. 158.1 [47-158.1], supra, specifically limits the type and amount of insurance which may be obtained by the State Agency for Surplus Property. As no provisions were made for this Agency to obtain collision or comprehensive insurance within the Act creating the Agency, Section 158.1, supra, must control.  It is therefore the opinion of the Attorney General that your question be answered in the affirmative. The State Agency for Surplus Property is not authorized by statute to carry insurance on its motor vehicles other than that specified in 47 Ohio St. 158.1 [47-158.1] (1971) and may not carry collision or comprehensive insurance. (Paul C. Duncan) ** SEE: OPINION NO. 73-163 (1973) ** ** SEE: OPINION NO. 73-265 (1973) ** ** SEE: OPINION NO. 74-152 (1974) ** ** SEE: OPINION NO. 80-169 (1980) ** ** SEE: OPINION NO. 80-157 (1980) **